Case 3:20-cv-03426-JD Document 103-5 Filed 02/12/21 Page 1 of 5




                             EXHIBIT E
  IRS Form 13909 Complaints Regarding Think Computer Foundation and
      March 4, 2020 IRS Letter 5177 to Think Computer Foundation
                  Case 3:20-cv-03426-JD Document 103-5 Filed 02/12/21 Page 2 of 5




                                                                               Department of the Treasury          - Internal   Revenue Service
      Form 1      3909
      (December 2016)                                Tax-Exem pt Organization Complaint                                                             (Referral)
 1.   Name of referred         organization
 plainsite.oxg     Aaron Greenspan

 Street address

 500 Raw        Street, Suite   4321

 Ciiy                                                                                               State             ZIP code                 Date of    referral
 San Jose                                                                                            CA               95126                    Augma9. 2017
2. Organizah‘on's         Employer       Identiﬁcation       Number (EIN)


3.    Nature of violation

E          DirectorsIOfﬁoerslPersons are using inoome/assets for personal gain

E          Organizaﬁon    is   engaged       in   oommerdal,     fur—proﬁt business activities

E          Income/Assets are being used lo support mega] or terrorist activities

D          Organization is involved       in      a poliﬁml campaign

D          Organization   is   engaged       in   excessive lobbying       activities

E          Organizaﬁon refused to disclose or provide a copy of Form 990

E          Organimtion    failed to report         employment, income or excise tax                liability   properiy

E          Organization failed to ﬁfe required federal tax returns and forms

E          Organization engaged in dewptive or improper fundraising                           pradim
E          Other (desm’ba)




4. Details of violation

Name(s) of person(s) involved
Aamn Greenspan
Organizational tiﬂe(s)

 CEO,       COO
Date(s)                                                                                             Dollar amount(s) ﬁf known)
Many        a
            na                                                                                       unspeciﬁed

Description of adivities
Aaron Greenspan the owner ofthe   moneﬁmd website plainsitemg is using this website to make money in many illegal ways and is commim'ng
cyber tenon'ml. cyber harassment end cybcr smlldng'l'his individual is gaining access to Sealed and nompublic documents on people's personal and
private 1:91 and medical matters and then ruthIessly posting time documents on his website plainsitemg. lfyou ask him to remove something he
turns around      and   starts posting   a   lot   more ofyour personal infomalion on              the   web and appmently thinks      its   funny dong   this to people.   He claims to
have a 5010 for plainsitemg and              is   engaged   in all kinds   ofvarious for proﬁt       schem       for this website.   He is mining people's cams          and repulaﬁons.
5.   Submiﬂerinformaﬁon                                                                                                                                                              _

Name
Diego       MasMarquﬁ
Occupation or business


Street addraes                                                                                                                                                       —


PO Box 560042
City                                                                                                State            ZIP code                 Telephone number
Medford                                                                                             MA                02156

E      I   am oonoemed that]           mightfaoe remliation or         retribution      if   my   identity is disclosed


6.   SumeSSion and documenmtion: me oompieted form. along with any supporting documentation. may be mailed to IRS E0

     mm.
     Classiﬁcation. Mail Code 491ODAL, 1100 Commerce Street Dallas, 1X 75242-1198. faxed to 21 4413-5415 or emailed to



             Number 5061M
                               Disclaimer Noﬁce: Your email submission of Form 13909 and attachments are not enaypted                                           for security.

Catarog                                                                            www.irsAgov                                                       Form     13909         (Rev. 12-2016)
                           Case 3:20-cv-03426-JD Document 103-5 Filed 02/12/21 Page 3 of 5




                                                                                                    Department ofthe Treasury              -
                                                                                                                                                Internal    Revenue Service
             Form 1      3909
             (December 2016)                                        Tax-Exem pt Organization Complaint                                                                              (Referral)
 1.          Name   of referred organization

 Aaron Jacob Greenspan/monclized website "plainsiteorg" under Fraudulent 501 c called Think Computer Corporation out of Louisiana/ Father Neil
                                                                                                                                                                                                                             a
 Street address
 500 Race           Street, Suite       432]

 City                                                                                                                       State                ZIP code                Date of       referral

San Jose                                                                                                                    CA                   95 126                      l2}!   1/2017

2. Organization's                Employer Identiﬁcation Number (EIN)
unknown             Jeffrey Allen Steinport has refused to provide a copy                               ofForm 990           forhis supposed 50lc.           He has   since changed contact info to           Panama
3.           Nature of violation

               DirectorlefﬁoersiPersons are using income/assets for personal gain

               Organization      is    engaged           in   commercial. for-proﬁt business                         activities

               Income/Assets are being used                         to   support    illegal       or terrorist actiVities

               Organization      is    involved          in   a   political     campaign
               Organization      is_   engaged           in   excessive lobbying              activities
HHEEHDEIIH

              Organization refused to disclose or provide a copy of Form 990

               Organization failed to report employment. income or excise tax                                              liability   properly

               Organization failed to ﬁle required federal tax returns and forms

               Organization engaged                 in   deceptive orimproper fundraising practices
               Other (describe)

              Aaron Jacob Greenspan and Neil Greenspan have                                 set   up   this   pluinsitemg under a ﬁnudulent 50] c called the Think Computer Corporation.                                in

              order to avoid paying taxes. defraud and deceive the                            US Govemmenz, while they                    arc    making money from       the fraudulent 501::          and   at the   same
               lime engaged     in     commercial for-proﬁt business                  activities.       The Greenspan‘s           refuse to hand over n copy oflhc             Form 990       Io anyone.


4. Details of violation

Name(s) of person(s) involved
Aaron Jacob Greenspan and                          his Father Neil         Greenspan ofShaker Heights. Ohio. There are                           Anomeys and others           involved   in this   fraud as well,

Organizations!               t'rlle(s)


plainsiteorg run by Aaron Jacob Greenspan                                   who    has posted that he           is   the   CEO ofthis monetized websitc              and Think Computer Corporation

Date(s)                                                                                                                     Dollar amount(s)          (if   known)
multiple dates going back                  many          years     now throughout       the       US                        Hundrcds of thousands ofdollars             at   a minimum and hiding earned incorﬁ

Description of activities

Aaron Jacob Greenspan                    a/Ida      Aaron Greenspan              21nd his   Father Neil Greenspan of Shakers Heights, Ohio have conspired to use                                this   monetizcd
Website plainsitemg as a ploy to                          make      legal cases     open     lo lhc public.          What   these individuals are really doing          is   selecting   what documents they post
on the            web   to attract the   most trafﬁc oniine                to   plainsitemg and once a person ﬁles a legitimate complaint against plainsizemg they are Ihen viciously
attacked by plainsiteorg on the web,                              by having more       documan uploaded.                    Plainsitenrg    is   a racketeering and extortion outﬁL

5.       Submitter information

Name
Diego MasMarquts

Occupation or business


Street address

P0 Box 560042
City                                                                                                                        State                ZIP code                Telephone number
Mcdford                                                                                                                     MA                   02156                   6176976692

              l   am conoemed           that   |   might face            retaliation or retribution            if    my identity    is   diédosed

6.      Submission and documentation: The completed form. along with any supporting documentation. may be mailed to IRS EO
                          Code 4910DAL, 1100 Commerce Street Dallas. TX 75242-1 1 98, faxed to 21441 3—5415 or emailed to
         Classiﬁcation, Mail
        eoclass@irs.gov. Disclaimer Notice: Your email submission of Form 13909 and attachments are not encrypted for security.

                                                                                                                                                                                '
Catalog            Number 50614A                                                                              www.irs.gov                                                              Form   13909          (Rev. 12-201 6)
                          Case 3:20-cv-03426-JD Document 103-5 Filed 02/12/21 Page 4 of 5




                                                                                                  Depamnent ofthe Treasury
             Form 1 3909
                                                                                                                                     - Internal      Revenue Service

             (Decemberzow)                                       Tax-Exempt Organization Complaint                                                                          (Referral)
     Name of referred organization
     1.

   Aamn Jacob Greenspan owner ofthe website plainsitemg Lmder ﬁmxdlﬂent 5011: Think Computer Comman'on
   Street           addm
  500 R303 Shea

  City                                                                                                               State             ZIP code                      Date of referral
  SanJose                                                                                                            CA                95126-5159                Aprilz, 2018
  2. Organization's               Employer Identiﬁwﬁon Number (EIN)
 unkown
  3.         Nature of violation

                 DIrectors/Oﬁicers/Persons are using inocrne/assets for personal gain

                 Organization     is   engaged          in    oommercfat         for—proﬁt business activities

                 IncomelAsets are befng used                     to support illegal or terrorist activities

                 Organimﬁon       is invoived In                    umpaign
                                                             a pol‘rﬂea:
                 Organization     is   engaged          in   exm’rva lobbying activities
EEEEEEEEEE

                 Organization refused to disdose or provide a                                wpy of Form       990
                 Organization failed to report emplaymem,                          moome or         excise tax Habiﬂty properly
                 Organization faﬂed ta ﬁle required federal tax returns                             and forms
                 Organization engaged              In   deceptive or Improper fundraising practices
                 Other (describe)

                 Aaron Jacob     e
                                 rmpan            ownex ofplainsitemg \mdera ﬁaudulenr 50|cmlled Think Computer where
                 VP smd Tmsm-ar isone ofthe biggest ﬁ'auds out there when it comm to falsely                                   using the 501a through the
                                                                                                                                                            his fatherNeil Sanford Greenspan is the
                                                                                                                                                                     RS then goaarolmd and asksnot
                 only for private donations and investment                  money        far theix website, but also have set        up the    business to ask the public for monetary subscription
                         LL.           rnn:         Jemﬂt                  II.   'n.‘    ‘
                                                                                                    I   _‘ ‘L I. A EL .L               ‘J        ‘
                                                                                                                                                       L. J;   .A'

4. Details of violation

Name(s) of persan(s) involved
AaronIacab GtecnspanandhisﬁthctNdiSmfdencnspanwho blistndastbeVP
Organ'mﬁonal ﬁﬂe(s)
                                                                                                                                   d
                                                                                                                                   ermmcr of'i‘h'kaompmcr Carp.
Aaron Jacob Gmcnspan owner ofplainsite.org under ﬁ-audulant 501a Think Computer Com. Neil S Greenspm                                                                i3   VP and Trmsum'
Date(s)                                                                                                              Doilar   amounﬂs) (ifknawn)
Ongoing              for quite   some   ym now                                                                       Quite a lot   ofmoney and not being moned to the IRS.
Descn‘pﬁon of activities

Aaxon Jacob Greenspan                   set   up plainsite.org as a cover                to   scam the public out oftheir money. His father Neil S Greenspan who actually works a1 th:
Case Western Reserve University                          in   Columbus, Ohio            is   shown as the VP and      Tmum  ofthe ﬁudulent umbrella 501C called Think Computer
Com. Aaron               Greenspan set up                    ﬁaud compmyas a supposed                                     mm intention was always to make lots ofmoney oﬁ'lhe hacks ofthe
public. Attached is

5. Submitter information
                                                    this

                                 a complaint sommne posted about pIninsitemg onu’poﬁepaneom and
                                                                                                      charity but his
                                                                                                                                        it   states it well, that    Aaron   e
                                                                                                                                                                             rnsgm m        plainsitenrg



Name
Diego             Mas Maxqum
Occupation or business


Sheet address
P0 Box 560042
City                                                                                                                 State            ZIP code                  Telephone number
Medford                                                                                                              MA               02156

E            l   am ooncemed that             l   might face      retaliation or             retnbuﬁon   if   my identity is   disclosed

6.


     mm
      Subml55lon and documentation: The oompieted form, along with any supporting documentation, may be mailed to {RS EO
      Cfamiﬁwﬁon, Maﬂ Code 491 ODAL, 1100 Commerce Street Dallas, TX 75242-1 1 SB. faxed to 214-413-5415 or emailed to


Camtog Number 50614A
                    Disclaimer Notice: Your email submission of Form 13909 and attachments are not enmypted for security.

                                                                                                      www.iragov                                                             Form   13909   (Rev. 12-2018)
Case 3:20-cv-03426-JD Document 103-5 Filed 02/12/21 Page 5 of 5
